--------------------------------------------------------------------------------

Exhibit 10.17
 
In re
 
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
   
Debtor
 
Reporting Period:
 
June 1 through June 30



BALANCE SHEET
 
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from post-petition obligations.
 
ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE OR SCHEDULED
 
CURRENT ASSETS
           
Unrestricted Cash and Equivalents
  $ 119,572     $ 119,692        
Restricted Cash and Cash Equivalents (see continuation sheet)
    -       -        
Accounts Receivable (Net)
    16,184,275       16,184,275        
Notes Receivable
    -       -        
Inventories
    -       -        
Prepaid Expenses
    -       -        
Professional Retainers
    -       -        
Other Current Assets: undeposited funds
    -       150        
TOTAL CURRENT ASSETS
    16,303,847       16,304,117        
PROPERTY & EQUIPMENT
                     
Real Property and Improvements
    -       -        
Machinery and Equipment
    1,605,276       1,605,276        
Furniture, Fixtures and Office Equipment
    318,574       318,574        
Leasehold Improvements
    -       -        
Vehicles
    504,774       504,774        
Less: Accumulated Depreciation
    (1,053,898 )     (1,014,157 )      
TOTAL PROPERTY & EQUIPMENT
    1,374,726       1,414,467        
OTHER ASSETS
                     
Amounts due from Insiders*
                    -  
Other Assets (attach schedule)
    12,039,828       12,039,828       -  
TOTAL OTHER ASSETS
    12,039,828       12,039,828       -  
TOTAL ASSETS
    29,718,401       29,758,412       -                            
LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
 
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
                       
Accounts Payable
    3,041       3,770          
Taxes Payable (refer to FORM MOR-4)
            -          
Wages Payable
            -          
Notes Payable
            -          
Rent / Leases - Building/Equipment
            -          
Secured Debt / Adequate Protection Payments
    354,869       344,762          
Professional Fees
            -          
Amounts Due to Insiders*
                       
Other Post-petition Liabilities (attach schedule)
    -       -          
TOTAL POST-PETITION LIABILITIES
    357,910       348,532          
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
                       
Secured Debt
    -       -          
Priority Debt
    -       -          
Unsecured Debt
    25,608,561       25,607,833          
TOTAL PRE-PETITION LIABILITIES
    25,608,561       25,607,833          
TOTAL LIABILITIES
    25,966,471       25,956,365          
OWNERS' EQUITY
                       
INVESTMENT BY PARENT
    140,727,295       140,727,295       -  
Additional Paid-In Capital
    55,452,296       55,452,296       -  
Partners' Capital Account
            -       -  
Owner's Equity Account
            -       -  
Retained Earnings - Pre-Petition
    (192,201,190 )     (192,201,190 )     -  
Retained Earnings - Post-petition
    (226,471 )     (176,354 )  
­
 
Adjustments to Owner Equity (attach schedule)
            -       -  
Post-petition Contributions (attach schedule)
            -       -  
NET OWNERS’ EQUITY
    3,751,930       3,802,047       -  
TOTAL LIABILITIES AND OWNERS' EQUITY
  $ 29,718,401     $ 29,758,412     $ -  

*"Insider" is defined in 11 U.S.C. Section 101(31).
 
 
 

--------------------------------------------------------------------------------

 
 
In re
 
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
   
Debtor
 
Reporting Period:
 
June 1 through June 30

 
ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
 
Other Current Assets
              -       -               -       -               -       -        
      -       -               -       -  
Other Assets
 
11800 · N/R - Charys Holding
  $ 11,419,828     $ 11,419,828    
undetermined
 
11810 · N/R - Viasys
    290,000       290,000    
undetermined
 
11820 · N/R - CCI
    200,000       200,000    
undetermined
 
11830 · N/R - Ayin
    130,000       130,000    
undetermined
 
LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
           
BOOK VALUE ON PETITION DATE
 
Other Post-petition Liabilities-
                                                                               
                                                                $ -          
Adjustments to Owner’s Equity
                                                                               
Post-Petition Contributions
                                                                               


 
Restricted Cash: Cash that is restricted for a specific use and not available to
fund operations.
Typically, restricted cash is segregated into a separate account, such as an
escrow account.
 
 

--------------------------------------------------------------------------------